DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/15/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 08/15/2022, claims 1, 9, 12, 14, 16, and 20 have been amended; claims 2 and 13 have been cancelled.
Claims 1, 3-12, and 14-20 have been examined and are pending; claims 1 and 12 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the objection to the drawing, the objection is maintained.
The applicant has submitted a set of replacement sheet, and sated in the remarks that the, referring to Fig 1, the new drawing shows the name of the components.
The Examiner finds no changes to the drawing; the Fig 1 is exactly same as the original filing. 
As to the objections to claim 9 is withdrawn as the claim has been amended.
Applicant’s arguments with respect to prior-art rejections to claims 1, 3-12, and 14-20, filed on 08/15/2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, where a new ground of rejection is applied with new art that is necessitated based on the amendment.
Drawing Objections
The drawings are maintained objected, because Figures 1 is not informative, incorporating with the Non-Final office action mailed out on 05/13/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (“Gurin,” US 214/0222298, published on 08/07/2014), in view of Willats et al (“Willats,” US 72003/0222758, published on 12/04/2003), further in view of Penilla et al (“Penilla,” US 9, 348,492, patented on 05/24/2016).
As to claim 1, Gurin teaches a vehicle (Gurin: pars 0011-0014, a shared-use vehicle for controlling/adjusting in accordance with the user's preferred settings of allowed vehicle feature settings) comprising:
a plurality of seats (Gurin: pars 0063, 0114-0116, 0125, the system allows driver seat and passengers seat monitoring and controlling of the seats’ features), respectively provided at different positions inside the vehicle (Gurin: pars 0063, 0114-0116, 0125, driver seat and passengers seat [i.e. different seat position inside the vehicle]);
an authentication executing processor configured to perform authentication on each user seated on the plurality of seats (Gurin: pars 0063-0064, 0068-0070; Fig 3, a Vehicle Onboard Computer (VOC) identifies and authenticate user using a login identifier and/or password unique to the user, in providing the user preferred vehicle feature settings, and the user of the driver seat and the user of the passenger seat [i.e. authentication of each seat user]); and
a controller configured to provide a connected car service based on whether the authentication is completed (Gurin: pars 0063-0064, 0068-0070, upon a successful authentication, the VOC allows the user to gain customized user's preferred vehicle feature settings, such as radio station presets, audio equalizer level, driver seat position, passenger seat position, head rest position, foot pedal position, vehicle compartment temperature, fan speed, driver seat temperature, passenger seat temperature, etc.).
wherein a type of the connected car service includes an account creation, a vehicle control, a first personalization service, a second personalization service, and a real-time information service (Gurin: pars 0063-0064, 0068-0070, the system provides driver and passenger login process and authentication using obtained user profile information [i.e. there are different account/profile is created by the system].  The system also provides customized user's preferred vehicle feature settings, such as, 
rear-view mirror angle, dashboard lighting level, ignition lock position, air vent direction, door lock position, child-proof lock setting transmission parameters, and engine parameters [i.e. various vehicle control service/features],
steering wheel position, foot pedal position, driver seat temperature [i.e. first personalization service/features], passenger seat temperature [i.e. second personalization service/features], 
radio station presets, audio equalizer level [i.e. real-time information service/features etc.).
wherein the controller controls the authentication executing processor to identify the type of the connected car service for each user and a position of a seat for each user, determine a level of security intensity for each user and an authentication method for each user based on the identified type of the connected car service and the position of the seat for each user, and perform the authentication for each user based on the determined level of security intensity and the authentication method for each user, 
wherein the level of security intensity is different depending on the type of the connected car service and the position of the seat, the authentication method is different depending on the type of the connected car service and the position of the seat, and 
the authentication method includes one or more of a password login, an email authentication, an iris authentication, a fingerprint authentication, a security code, and a onetime password (OTP), a personal identification number (PIN), a pattern authentication, a face recognition, and a voice speaker recognition (Gurin: pars 0063-0064, 0068-0070, 0076; Fig 3, a Vehicle Onboard Computer (VOC) identifies and authenticate user using a login identifier and/or password unique to the user, in providing the user preferred vehicle feature setting. The identification sensor such as, a voice-recognition sensor, bar code reader, and/or finger print reader are employed for personal identity recognition).
Gurin does not explicitly teach wherein the controller controls the authentication executing processor to identify the type of the connected car service for each user and a position of a seat for each user, determine a level of security intensity for each user and an authentication method for each user based on the identified type of the connected car service [ ] and perform the authentication for each user based on the determined level of security intensity and the authentication method for each user,  
wherein the level of security intensity is different depending on the type of the connected car service and [ ], the authentication method is different depending on the type of the connected car service.
However, in an analogous art, Willats teaches wherein the controller controls the authentication executing processor to identify the type of the connected car service for each user and a position of a seat for each user, determine a level of security intensity for each user and an authentication method for each user based on the identified type of the connected car service [ ] and perform the authentication for each user based on the determined level of security intensity and the authentication method for each user  [ ], 
wherein the level of security intensity is different depending on the type of the connected car service [ ], the authentication method is different depending on the type of the connected car service [ ]  (Willats: pars 0016, 0021, 0034, 0083, a vehicle security system two levels of authorization may exist, one for an authorized vehicle driver, and a second for authorized vehicle passengers for allowing features based on the level of authorization/authentication. Non-driving vehicle users' authorization devices have only a first level of authorization in order to access the vehicle [i.e. lower level authorization]. Whereas drivers carry authorization devices having both the first and second levels of authorization in order to both enter the vehicle and start the vehicle [i.e. higher level authorization].  System provides technological implementation so that to ensure that only a person carrying an authorization device having a level of authorization and positioned in the area around the driver's seat may start [i.e. level of security intensity] the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Willats with the method/system of Gurin for the benefit of providing a means for implementing more than one level of authorization and the level of security that a control/function that user is to perform (Willats: pars 0016, 00211, 0021, 0083). 
Gurin or willats does not explicitly teach [determining] based on the position of the seat for each user, and [authentication method] depending on the position of the seat,
However, in an analogous art, Penilla teaches vehicle function control by registered user, and teaches (Penilla: col 3, lines 59-65, col 9, lines 35-39, col 13, lines 41-5,  col 37, lines 64-67, col 38, lines 1-7, driver/ passengers of a vehicle is identified based on the credential and the registration association with account, and provides the functions of vehicle control and setting based on the identification of the user seat location, such as driving seat or a specific passenger seat, and user’s privilege [i.e. privilege level] of the registered account).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Penilla with the method/system of Gurin and Willats for the benefit of providing a means for implementing enhance vehicle control/function system, allowing registered users based on their privileged level of the account and the position of the seat of a vehicle that  they are occupying (Penilla: col 3, lines 59-65, col 9, lines 35-39, col 13, lines 41-5,  col 37, lines 64-67, col 38, lines 1-7). 
As to claim 3, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 2, 
Willats further teaches wherein the controller checks whether a first authentication method according to the first level of security intensity has been performed, and performs a second authentication method which has a second level of security intensity lower than the first level of security intensity of the first authentication method based on completion of authentication according to the first authentication method (Willats: par 0016, Willats: pars 0016, 0021, 0034, 0083, a vehicle security system two levels of authorization may exist, one for an authorized vehicle driver, and a second for authorized vehicle passengers for allowing features based on the level of authorization/authentication. Non-driving vehicle users' authorization devices have only a first level [i.e. lower level authorization] of authorization in order to access the vehicle [i.e. first/low level of security intensity]. Whereas drivers carry authorization devices having both the first and second levels [i.e. higher level authorization] of authorization in order to both enter the vehicle and start the vehicle; only a person carrying an authorization device having a level of authorization and positioned in the area around the driver's seat may start [i.e. second/higher level of security intensity]).
As to claim 4, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 3, 
Gurin and Penilla further teaches wherein the controller performs the second authentication method based on whether a door event has occurred, after the completion of the authentication of the first authentication method (Gurin: pars 0114-0115, sensors to see person entering or leaving the shared vehicle and which the door is open. Penilla: col 7, lines 60-67, col 8, lines 1-2, Once the user leaves the vehicle, the settings may revert back to a normal starting setting.).
As to claim 5, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 4,
Gurin and Penilla further teaches wherein the controller performs an authentication lockout based on whether the user sits on the distinguished seat, after the occurrence of the door event (Gurin: pars 0114-0115, sensors to see person entering or leaving the shared vehicle and which the door is open. Penilla: col 7, lines 60-67, col 8, lines 1-2, Once the user leaves the vehicle, the settings may revert back to a normal starting setting).
As to claim 6, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 3, 
Willats, and Penilla further teaches wherein the controller performs the second authentication method on the basis of an authentication maintaining time after the completion of the authentication of the first authentication method (Willats: pars 0016, 0021, a first level of authorization in order to access the vehicle [i.e. lower level authorization] whereas drivers carry authorization devices having both the first and second levels of authorization in order to both enter the vehicle and start the vehicle. Penilla: col 11, lines 44-45, access can be for a period of time).
As to claim 7, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 3, 
Chun further teaches wherein the controller determines whether to maintain an account on the basis of whether ignition-off is achieved after the completion of the authentication of the first authentication method, and performs the second authentication method on the basis of whether linking of the account is achieved (Willats: pars 0016, 0021, 0034, 0083, a second level authentication is needed for performing vehicle start [i.e. ignition-on/off] function).
As to claim 8, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 3, 
Willats f and Penilla further teaches wherein the controller cancels the first authentication method on the basis whether log-out is achieved after the authentication according to the first authentication method is completed (Willats: pars 0016, 0021, drivers carry authorization devices having both the first and second levels of authorization in order to both enter the vehicle and start the vehicle. Penilla: col 11, lines 44-45, access can be for a period of time).
As to claim 9, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 3, 
Gurin and Willats further teaches wherein the controller receives information indicating a status of completion of the authentication according to the first authentication method from authentication server, after a system-on command of the vehicle is received (Willats: pars 0083, only unlocks the driver's door latch if a person carrying an authorization device (AD) having a driver's level of authorization approaches this side of the vehicle. If a person carrying an AD enters the vehicle and wishes to permit entry to other users not carrying ADs, a manual override is provided for other vehicle closures to be unlocked. Gurin: pars 0027,0066, 0071-0072, uses online vehicle reservation system database and/or remote server for user profile and setting management).
As to claim 10, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 9, 
Willats further teaches wherein the controller performs the second authentication method upon receiving an additional request for a connected car service on the basis of whether a door event or an ignition-on is achieved (Willats: pars 0016, 0021, 0034, 0083, a second level authentication is needed for performing vehicle start [i.e. ignition-on/off] function).
As to claim 11, the combination of Gurin, Willats, and Penilla teaches the vehicle of claim 9, 
Willats further teaches wherein the controller performs the second authentication method upon receiving an additional request for a connected car service on the basis of whether the user approaches to be within a predetermined range of the vehicle (Willats: pars 0083, only unlocks the driver's door latch if a person carrying an authorization device (AD) having a driver's level of authorization approaches this side of the vehicle. If a person carrying an AD enters the vehicle and wishes to permit entry to other users not carrying ADs, a manual override is provided for other vehicle closures to be unlocked).
As to claim 12, the claim is directed to a method, and the claim limitations are similar to the claim 1, and, therefore, is rejected for the same reason set forth above for claim 1.
As to claims 14-20, the claims similar to the limitations of claims 3-9, respectively, and rejected for the same reason set forth above for claims 3-9.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439